Title: To James Madison from John Bass Dabney, ca. June 1815 (Abstract)
From: Dabney, John Bass
To: Madison, James


                    § From John Bass Dabney. Ca. June 1815. “My eldest son Charles William Dabney will I hope, have the honor to present you this letter. The object of his voyage to America is, to solicit the office of Vice-Consul to the Azores. Certain family reasons, make me extremely desirous to visit the U. S. for two or three years; although I might perhaps in consideration of my services, presume upon the indulgence of my Govt. to grant me leave of absence, on leaving a responsible Vice-Consul, named by myself; yet it would be on all accounts much more desirable, that the appointment should be made by you, as the person would be much more respected, and be more acceptable to the constituted authorities of these Islands. I have moreover, formed an Establishment here on a large and permanent scale, highly satisfactory to all ranks and descriptions of our fellow citizens, who visit the Island; and I have made it in the hope that my son, who has been brought up in my office and who is acquainted with the nature and duties of it, as well as with the language, manners and customs of this people, would in case of anything happening

to me, obtain the preference as my successor, over any other candidate that might offer.”
                